 


109 HR 702 IH: Candidate Anti-Corruption Act
U.S. House of Representatives
2005-02-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 702 
IN THE HOUSE OF REPRESENTATIVES 
 
February 9, 2005 
Mr. English of Pennsylvania introduced the following bill; which was referred to the Committee on House Administration
 
A BILL 
To amend the Federal Election Campaign Act of 1971 to prohibit the use of any contribution made to a candidate for election for Federal office, or any donation made to an individual as support for the individual’s activities as the holder of a Federal office, for the payment of a salary to the candidate or individual or to any member of the immediate family of the candidate or individual. 
 
 
1.Short titleThis Act may be cited as the Candidate Anti-Corruption Act.
2.Prohibiting use of contributions and donations for salaries of candidates or officeholders
(a)In generalSection 313(b)(2) of the Federal Election Campaign Act of 1971 (2 U.S.C. 439a(b)(2)) is amended by striking is used to and inserting is used for the payment of a salary to the candidate or individual involved or to any member of the immediate family of the candidate or individual involved, or is used to.
(b)Effective dateThe amendment made by subsection (a) shall take effect as if included in the enactment of the Bipartisan Campaign Reform Act of 2002, except that the amendment shall not apply with respect to any payment of a salary which is made prior to the expiration of the 60-day period which begins on the date of the enactment of this Act. 
 
